Citation Nr: 0632059	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-19 625	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veterans' Appeals (Board) March 28, 1984, decision, 
which denied, in pertinent part, entitlement to service 
connection for residuals of a left hip replacement.


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel




INTRODUCTION

This matter comes before the Board based on a CUE motion with 
respect to a Board decision of March 28, 1984, which denied 
service connection for residuals of a left hip replacement.

The moving party in this matter is the widow of the veteran, 
who served from March 1943 to July 1945 and died in December 
2001.


FINDING OF FACT

The moving party has failed to clearly and specifically set 
forth any alleged errors of fact or law in the March 28, 
1984, Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a 
decision based on clear and unmistakable error have not been 
met, the motion must be dismissed without prejudice to 
refiling. 38 C.F.R. § 20.1404 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law and Regulations

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows:

General.  Clear and unmistakable error is a very specific and 
rare kind of error.  It is the kind of error of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  

(b) Record to be reviewed. -(1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992.  For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error. -(1) Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.  (38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (Court).  More specifically, it was observed 
that Congress intended that the Department of Veterans 
Affairs (VA) adopt the Court's interpretation of the term 
"CUE."  Indeed, as was discussed in the notice of proposed 
rulemaking (NPRM), 63 Fed. Reg. 27534, 27536 (1998), the 
sponsor of the bill that became the law specifically noted 
that the bill would "not alter the standard for evaluation 
of claims of CUE."  143 Cong. Rec. 1567, 1568 (daily ed. 
April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 1090, 
in connection with House passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board notes that the final regulations governing the 
adjudication of CUE motions also provide:

A motion for revision of a decision based on clear and 
unmistakable error must be in writing, and must be signed by 
the moving party or that party's representative.  The motion 
must include the name of the veteran; the name of the moving 
party if other than the veteran; the applicable Department of 
Veterans Affairs file number; and the date of the Board of 
Veterans' Appeals decision to which the motion relates.  If 
the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue or 
issues, to which the motion pertains.  Motions that fail to 
comply with the requirement set forth in this paragraph shall 
be dismissed without prejudice to refiling under this 
subpart. 38 C.F.R. § 20.1404(a).

The originally promulgated Rule 1404(b) (38 C.F.R. 
§ 20.1404(b)), further stated that:

(b) Specific Allegations Required: The motion must set forth 
clearly and specifically the alleged CUE, or errors of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Non-specific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy the 
requirement of the previous sentence.  Motions that fail to 
comply with the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

The United States Court of Appeals for the Federal Circuit 
reviewed the CUE regulations and held that in the event that 
the moving party's motion does not adequately set forth 
specific grounds of CUE, the Board is precluded from deciding 
the motion on the merits.  Accordingly, that portion of Rule 
1404(b) in italics was invalidated.  Disabled American 
Veterans, et al. v. Gober, 234 F.3d 682 (Fed. Cir. 2000).  

Subsequently, Rule 1404(b) of the Board's Rules of Practice 
was amended to provide:

(b) Specific allegations required.  The motion must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors, of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to follow 
regulations or failure to give due process, or any other 
general, non-specific allegations of error, are insufficient 
to satisfy the requirement of the previous sentence.  Motions 
which fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to refiling 
under this subpart.

It has recently been held that in the event that the moving 
party's motion does not adequately set forth specific grounds 
of CUE, the Board is precluded from deciding the motion on 
the merits.  Instead, the appellant's motion is to be 
dismissed without prejudice to the submission of more 
specific allegations.  Disabled American Veterans, et al. v. 
Gober, No. 99-7061 (Fed. Cir. December 8, 2000).

Analysis

As an initial matter, the Board observes that the Veterans 
Claims Assistance Act of 2000 (VCAA) is not applicable to the 
moving party's allegations of CUE.  The Court has determined 
that CUE claims are not conventional appeals.  Rather, such 
claims are requests for revisions of previous decisions.  A 
claimant alleging CUE is not pursuing a claim for benefits. 
Instead, that claimant is collaterally attacking a final 
decision.  While CUE, when demonstrated, may result in 
reversal or revision of a final decision on a claim for 
benefits, it is not by itself a claim for benefits.  See 
Livesay v. Principi, 15 Vet. App. 165 (2001).

The appellant argues that the Board failed to give due 
consideration to several statements from the veteran's 
treating physicians, found in VA treatment records.  In 
essence, these treatment notes, all dated in 1981, state that 
the veteran's left hip arthritis and left hip replacement are 
secondary to abnormal stress patterns with normal activity 
from the veteran's service-connected right knee disability.  
As one basis in support of her contentions, the appellant 
points to the Board's subsequent decision in February 2002, 
in which, the Board reopened the veteran's claim based  on 
having received new and material evidence and granted service 
connection for a left hip disorder secondary to residuals of 
a right knee gunshot wound.  

A review of the record indicates that the moving party has 
failed to assert a clear and unmistakable error of law or 
fact.  In her May 2004 Motion to Revise a Board of Veterans' 
Appeals Decision, she asserts that the Board incorrectly 
applied 38 C.F.R. § 3.310(a) because, "Opinions from the 
orthopedic and arthritis clinics clearly support service 
connection of the left hip as proximate to the right knee.  
Likewise, the treatment records and medical opinions of 
record were not given the appropriate weight and 
consideration, and when appropriately considered advance the 
issue beyond speculation and into the realm of probability."  
38 C.F.R. § 3.310(a) provides for service connection for 
disability that is proximately due to, or the result of a 
service-connected disease or injury.  The moving party fails 
to assert how the Board improperly applied or failed to apply 
the law or show how the result would have been manifestly 
different but for the alleged misapplication of law.  The 
March 28, 1984, Board decision clearly considered secondary 
service connection and correctly applied 38 C.F.R. 
§ 3.310(a).  Essentially, the allegation of CUE in this 
matter merely states a disagreement with respect to how the 
Board interpreted and weighed the evidence relevant to the 
etiology of the residuals of a left hip disorder.  In this 
regard, it is notable that the Board acknowledged that the 
veteran's attending physician in the Arthritis Clinic had 
concluded that the veteran's left hip disability arose from 
abnormal stress patterns incident to the right knee 
disability.  It is also notable that the Board generally 
referred to earlier VA opinions that asserted a relationship 
between the service-connected right knee disability and the 
left hip disability.  Most significantly, however, the extant 
record included a VA medical opinion that followed an 
examination of the veteran and his records.  And the crux of 
the opinion was that the veteran's abnormal gait, which 
resulted from his right knee disability, could have 
aggravated the left hip; this, the examiner considered, was a 
remote possibility.  The Board decision reflects that all the 
evidence was considered and afforded the probative value that 
the Board found appropriate.  The appellant's assertion that 
the Board failed to accept VA opinions that found a causal 
connection between the service-connected right knee 
disability and the left hip disability amounts to a 
disagreement with how the facts were weighed.  Such an 
assertion can never rise to the level of CUE.

The moving party has failed to assert any additional error of 
law or fact in the March 28, 1984, Board decision that would 
form the basis for concluding that absent that error, it is 
absolutely clear that a different result would have ensued.  
In summary, the moving party has failed to identify with 
specificity a CUE.  Motions that fail to comply with the 
requirements set forth in Rule 1404(b) are subject to 
dismissal without prejudice.  Disabled American Veterans, et 
al. v. Gober, supra.  Accordingly, in view of the fact that 
the moving party has failed to comply with Rule 1404(b), and 
that no other allegation of CUE is supported by the record as 
noted above, the Board has no alternative but to dismiss the 
moving party's motion for CUE without prejudice.


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



